348 F.2d 589
NATIONAL MARINE SERVICE, INC., Appellant,v.H. S. TALLEY, Appellee.
No. 21091.
United States Court of Appeals Fifth Circuit.
July 12, 1965.

Ben L. Reynolds, Houston, Tex., for appellant, Royston, Rayzor & Cook, Houston, Tex., of counsel.
Joseph Newton, Houston, Tex., for appellee, Fulbright, Crooker, Freeman, Bates & Jaworski, Houston, Tex., of counsel.
Before RIVES and BROWN, Circuit Judges, and NOEL, District Judge.
PER CURIAM:


1
The district court held that a collision between appellee's tug and the tow of appellant's tug in the Houston Ship Channel resulted from the major faults of both tugs. The only damage was to appellee's tug, which sank and became a constructive total loss in the stipulated amount of $16,287. Dividing the damage, the district court entered judgment for the appellee against the appellant in the amount of $8,143.50, with interest from the date of the accident. The appellee has cross-assigned error.1


2
Five of the witnesses testified orally before the court and three by deposition. We have carefully read and studied all of the testimony in connection with the exhibits, and we cannot set aside the findings of the district court as clearly erroneous.2 The district court did not abuse its discretion in awarding interest from the date of the collision.3

The judgment is

3
Affirmed.



Notes:


1
 See Horton & Horton, Inc. v. The S/S Robert E. Hopkins, 5 Cir. 1959, 269 F.2d 914, 916-917; Canadian Pac. Ry. Co. v. United States, 9 Cir. 1959, 272 F.2d 913, 918; Annotation 1 L. Ed. 2d 1834


2
 McAllister v. United States, 1954, 348 U.S. 19, 75 S. Ct. 6, 99 L. Ed. 20


3
 Carl Sawyer, Inc. v. Poor, 5 Cir. 1950, 180 F.2d 962, 963; The Hannah A. Lennen, D.C.Del.1948, 77 F. Supp. 471, 472